Citation Nr: 1703347	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for obstructive lung disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel





INTRODUCTION

The Veteran had active duty service from April 1984 to April 1989, from May 2004 to September 2004, from April 2005 to October 2005 and from February 2007 to November 2007, including service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that, subsequent to the issuance of the June 2012 statement of the case, additional evidence was added to the record, to include VA treatment records dated through December 2014 and a lay statement from A.R.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a December 2016 Informal Hearing Presentation.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence. 

The issue of entitlement to service connection for obstructive lung disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran was first diagnosed with bilateral knee arthritis less than one week after discharge from service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a bilateral knee disorder, namely arthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a bilateral knee disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 

The Veteran is seeking service connection for a bilateral knee disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran alleges that he tripped and landed on his knees while serving in Iraq during the summer of 2004, resulting in his current bilateral knee disorder.  Service treatment records are negative for complaints, treatments or diagnoses related to a knee disorder.  

An October 2005 VA knee X-ray revealed mild degenerative changes in both knees.  The Veteran underwent right knee arthroscopy for a right knee meniscal tear in October 2005, less than one month after discharge from service.  He also underwent left knee arthroscopy due to a left knee medial meniscus tear and osteoarthritic changes in February 2006.  A September 2009 VA general medicine examination revealed a diagnosis of right knee degenerative arthritis; no etiology opinion was provided.

The Veteran has a current disability as he has been diagnosed as suffering from mild degenerative changes in both knees, a form of arthritis.  The Board notes that for veterans who served more than 90 days during a war period, arthritis is presumed to have been incurred in service if it manifests to a compensable degree within one year of separation of service.  Here, the Veteran served for more than 90 days during a war period, namely the Persian Gulf War.  See 38 C.F.R. § 3.2(f).

An October 2005 VA knee X-ray, taken approximately five days after service discharge, revealed mild degenerative changes in both knees.  A compensable rating for degenerative arthritis requires that such a disability be established by X-ray.  See 38 C.F.R. § 4.71a, 5003.  The Board notes that an etiology opinion for the claimed bilateral knee disorders has not been obtained.  No other evidence rebutting this presumption has been submitted. 

Accordingly, based on the analysis above and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a bilateral knee disorder is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a bilateral knee disorder, namely arthritis, is granted.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for obstructive lung disease so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran asserts that he inhaled fine dust while serving in Iraq in 2004 and 2005, resulting in coughing, pain and feeling that he was not getting enough oxygen.  Service treatment records are negative for complaints, treatments and diagnoses related to any pulmonary disorder.  A September 2004 Post-Deployment Health Assessment reflects the Veteran's reports that he had served in Iraq and that he had been often exposed to sand and dust during his deployment.  A September 2009 VA general medicine examination report reflects the Veteran's reports that his coughing and shortness of breath had existed since 2004 as well as a diagnosis of mild obstructive lung disease was made; however, no etiology opinion was provided.  Therefore, on remand, such an etiology opinion should be obtained.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed mild obstructive lung disease.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from July 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the September 2009 examiner for an addendum opinion.  If the examiner who drafted the September 2009 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed obstructive lung disease had its onset during any period of service, or is otherwise related to such periods of service, to include his exposure to dust and sand during his deployment to Iraq.

In offering the foregoing opinion, the examiner should consider the Veteran's service treatment records as well as the Veteran's lay statements regarding the onset and continuity of his pulmonary symptoms.  Any opinion expressed should be accompanied by a supporting rationale. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


